DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Claim Objections

Claim 40 objected to because of the following informalities:  
Claim 40 is dependent on cancelled claim 16.  
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Same description for multiple figs 3A-3F in [0014]. Separate description for different drawings are required. 
Same description for multiple figs 8A-8D in [0019]. Separate description for different drawings are required. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 of the instant invention rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,826,841 (hereafter '841). Although the claims at issue are not identical, they are not patentably distinct from each other because either the claim elements in the US Patent ‘841 are same/similar/obvious variations to the claim elements of the instant invention, as illustrated in the table below. For example, US Patent ‘841 recites a queue in the virtual port while instant invention recited multiple queues and further recites one of the multiple queues. Similarly, instant invention recites “assigning…received packets…queues …based on parameters of the communication flow”, while US Patent ‘841 recites “assigning…received packets…queue… based on one or more of a source IP address, a destination IP address, a source port, or a destination port associated with the packets”. However, instant invention also teaches that the RSS engine can be configured to further distribute the incoming packets assigned to a virtual port to multiple queues using hash values calculated based on source IP address, destination IP address, source port, destination port etc ([0009]). Therefore, it would have been obvious to one of ordinary skills in the art to have realized that the instant invention is an obvious variation of the US Patent No. ‘841 and although the claims at issue are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection.



Instant Invention (17/033,111)
US Patent No. 10,826,841 B2 (‘841)
21. A method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores, the method comprising:
1. A method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores, the method comprising:
upon receiving, at the network interface controller, packets associated with a communication flow,
receiving, at the network interface controller, packets associated with a communication flow;
assigning, at the network interface controller, the received packets 
assigning, at the network interface controller, the received packets
(i) to a virtual port of the network interface controller having multiple queues and
(i) to a virtual port of the network interface controller based on a destination medium access control (“MAC”) address associated with the packets and
(ii) to one of the multiple queues in the virtual port based on parameters of the communication flow,
(ii) to a queue in the virtual port based on one or more of a source IP address, a destination IP address, a source port, or a destination port associated with the packets,(See instant invention §0009)
the one of the multiple queues being affinitized with a first core of the main processor; and
the queue being affinitized with a first core of the main processor;
while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port,
causing the first core to execute network processing operations related to the packets in the queue of the virtual port;
receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core; and
subsequently, receiving a command, from the main processor, to affinitize the queue with a second core of the main processor; and
in response to the received command, modifying an entry in a table on the network interface controller to indicate that the one of the multiple queues is affinitized with the second core instead of the first core,
in response to the received command, modifying an entry in a table on the network interface controller to indicate that the queue is affinitized with the second core instead of the first core; and
thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port.  
causing the second core to execute additional network processing operations related to a remaining portion of the packets still in the queue of the virtual port.




Claims 21-40 of the instant invention rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,715,424 B2 (hereafter '424). Although the claims at issue are not identical, they are not patentably distinct from each other because either the claim elements in the US Patent ‘424 are same/similar/obvious variations to the claim elements of the instant invention, based on the similar analysis as above with respect to US Patent ‘841 and as illustrated in the table below.


Instant Invention (17/033,111)
 US Patent No. 10,715,424 B2 ( ‘424)
21. A method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores, the method comprising:
1. A method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores, the method comprising:
upon receiving, at the network interface controller, packets associated with a communication flow,
receiving, at the network interface controller, a packet having a header and a payload;
assigning, at the network interface controller, the received packets 
assigning, at the network interface 
controller, the received packets
(i) to a virtual port of the network interface controller having multiple queues and
to a virtual port of the network interface controller based on a destination medium access control (“MAC”) address contained in the header of the packet, (See instant invention ¶0009)
(ii) to one of the multiple queues in the virtual port based on parameters of the communication flow,
Wherein the virtual port includes multiple queues each affinitized with one of the cores in the main processor; 
the one of the multiple queues being affinitized with a first core of the main processor; and
upon assigning the packet to the virtual port, further assigning, at the network interface controller, the packet to one of the queues in the virtual port based on one or more of a source IP address, a destination IP address, a source port, or a destination port included in the header of the packet; and (See instant invention ¶0009)
while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port,
causing the core with which the queue is affinitized to execute network processing operations to forward the packet in the queue to a destination identified by the MAC address, the source IP address, the destination IP address, the source port, and the destination port included in the header of the packet. (See instant invention ¶0009)

receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core; and

in response to the received command, modifying an entry in a table on the network interface controller to indicate that the one of the multiple queues is affinitized with the second core instead of the first core,

thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port.  




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 21-40 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the multiple ports -- in claim 25 line 3, claim 26 line 3.
The following claim language is not clearly understood:
Claim 21 line 6 recites “virtual port of the network interface controller having multiple queues”. It is unclear if the virtual port or network interface controller or both have multiple queues.
Claim 23 line 3-5 recites “calculating, …, a hash value of …associated with the packets. It is unclear if the hash value is associated with single individual packet or more than one packets.
Claim 25 line 3 recites “one of the multiple ports”. It is unclear if the ports are virtual port or physical port.
Claim 30 lines 5-6 recites “each of the queues is affinitized with a core”. It is unclear if the each of the queues is affinitized with a same single core or a different respective core.
Claim 30 lines 17-20 recites “switch processing …to a second core”. It is unclear if the processing is switched to any second core or second core with utilization lower than the threshold or second core is selected based on certain conditions. Similar deficiency exist with respect to selection of third core in claim 35 lines 12-13.
Claims 30 and 36 recites elements of claim 21 and have similar deficiency as claim 21. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 21-29 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory Category (yes/no) 
	Claims 21-29 and 36-40 recite a method, which falls within the “process” category of 35 U.S.C. § 101. Claims 30-35 recite a device … comprising a main processors, which falls within the “machine” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 21 recites the following steps:

[i]	upon receiving, at the network interface controller, packets associated with a communication flow, assigning, at the network interface controller, the received packets (i) to a virtual port of the network interface controller having multiple queues and (ii) to one of the multiple queues in the virtual port based on parameters of the communication flow, the one of the multiple queues being affinitized with a first core of the main processor; 
[ii]	while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port, receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core; and
[iii] 	in response to the received command, modifying an entry in a table on the network interface controller to indicate that the one of the multiple queues is affinitized with the second core instead of the first core,
[iv] 	thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port.  

The overall process described by steps [i], [iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [i], [iii] recite the abstract concept of [m]ental processes.” Id.
For example, in step [i], …assigning, …, the received packets (i) to a virtual port … and (ii) to one of the multiple queues … based on parameters of the communication flow; is a combination of observation, evaluation, judgement and opinion. and evaluation. Similarly, in step[iii], …, modifying an entry in … one of the multiple queues is affinitized with the second core instead of the first core; is also a combination of observation, evaluation, judgment and opinion.
Thus, claim 21 recites a judicial exception. 
Step 2A, Prong Two
Because claim 21 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 21 discussed above that recite the abstract concepts, claim 21 further recites “method for network traffic management”, computing device, network interface controller, main processor with multiple cores”. Claim 21 also recites the following step: [ii] while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port, receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core; and [iv] thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port.  

The Specification doesn’t provide additional details that would distinguish the additional limitations of “method for network traffic management”, “computing device”, “network interface controller”, “main processor with multiple cores” from a generic implementation of the abstract idea. 
For example, the computing device comprising processor with different cores, network interface controller for network traffic management according to the specification perform various arithmetic, logical, control and/or input/output operations performed by generic computing component,  See Spec. ¶ 0043-0048 and fig. 3A-3B. Similarly, methods performed by the computing device can be broadly categorized as generic computing methods as recited in the independent claims. Thus, the computing device performing traffic management, under broadest reasonable interpretation, do not integrate the judicial exception into a practical application.
Further, the additional limitations reciting in step [ii], “while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port, receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core” do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of receiving a command. See MPEP 2106.05(g). Similarly, step [iv] reciting “thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port”, do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra post-solution activity of additional processing operations being executed by the second core. See MPEP 2106.05(g).
Thus, claim 21 is directed to a judicial exception because claim 21 does not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claim 21 is directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the computing device, processor, core, network interface controller, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0043-0048 and fig. 3A-3B. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, claim elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, the computing device comprising processor with different cores, network interface controller for network traffic management according to the specification perform various arithmetic, logical, control and/or input/output operations performed by generic computing component,  See Spec. ¶ 0043-0048 and fig. 3A-3B, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of “[ii] while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port, receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core” and it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”). Similarly, in step [iv], claim reciting “thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port” recites intended use and it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement).

Thus, Claim 21 is not directed to significantly more than a patent ineligible concept. 

Dependent claim 22 do not add meaningful limitations to the abstract idea because they further recites “ virtual port of the network interface controller corresponds to a virtual machine or a hypervisor executing on the computing device”, which merely describes the technological environment and doesn’t make the claim patent eligible.
 
Dependent claim 23 recites “calculating, at the network interface controller, a hash value of one or more of a source IP address, a destination IP address, a source port, or a destination port associated with the packets; and identifying the one of the multiple queues as one corresponding to at least a portion of the calculated hash value in the table contained in the network interface controller”, which is a combination of “observation, evaluation, judgement, opinion” and resembles the abstract idea of [m]ental process and/or [m]athemtical concepts.
Dependent claim 24 recites “extracting a destination MAC address from a header of the packets, the destination MAC address identifies a virtual machine executing on the computing device; and identifying the virtual port corresponding to the extracted MAC address and to the virtual machine”, which is a combination of “observation, evaluation, judgement, opinion” and resembles the abstract idea of [m]ental process.
Dependent claim 25 recites “the virtual port corresponds to a virtual machine executing on the computing device; and the one of the multiple ports corresponds to an application executing in the virtual machine”, which merely describes the technological environment and doesn’t make the claim patent eligible.
 
 Dependent claim 26 recites “the virtual port corresponds to a virtual machine executing on the computing device; the one of the multiple ports corresponds to an application executing in the virtual machine; and allowing the second core includes allowing the second core to executing instructions to enforce communications security, perform network virtualization, translate network addresses, or maintain a communication flow state to forward the remaining portion of the packets in the one of the multiple queues to the application executing in the virtual machine”, which merely describes the technological environment and doesn’t make the claim patent eligible.
Dependent claim 27 recites “the packets are a first set of packets having a first header containing a first MAC address; and the method further includes: receiving, at the network interface controller, a second set of packets having a second header containing a second MAC address that is the same as the first MAC address; and assigning, at the network interface controller, the received second set of packets to the same virtual port of the network interface controller based on that the second MAC address is the same as the first MAC address”, which is a combination of “observation, evaluation, judgement, opinion” and resembles the abstract idea of [m]ental process.
Dependent claim 28 recites “the packets are a first set of packets having a first header containing a first MAC address; the virtual port is a first virtual port; and the method further includes: receiving, at the network interface controller, a second set of packets having a second header containing a second MAC address that is different than the first MAC address; and assigning, at the network interface controller, the received second set of packets to a second virtual port of the network interface controller, the second MAC address being different than the first MAC address”, which is a combination of “observation, evaluation, judgement, opinion” and resembles the abstract idea of [m]ental process.
Dependent claim 29 recites “the packets are a first set of packets having a first header containing a first MAC address and a first destination IP address; the one of the multiple queues is a first queue; and the method further includes: receiving, at the network interface controller, a second set of packets having a second header containing a second MAC address that is the same as the first MAC address but a second destination IP address different than the first destination IP address; -4-Attorney Docket No. 400163-US-CNT assigning, at the network interface controller, the received second set of packets to the same virtual port of the network interface controller based on that the second MAC address is the same as the first MAC address; and assigning, at the network interface controller, the second set of packets to a second queue in the same virtual port, the second queue being different than the first queue”, which is a combination of “observation, evaluation, judgement, opinion” and resembles the abstract idea of [m]ental process.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2017/0005931 A1, hereafter Mehta)  in view of Griffin et al. (US 10,095,543 B1,  hereafter Griffin) and further in view of Hsin et al. (US 2012/0278637 A1, hereafter Hsin).


As per claim 21, Mehta teaches the invention substantially as claimed including a method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores ([0001] distributing incoming network traffic across CPUs for processing [0011] fig. 1 Host server 110 PNIC 146 CPUs  Memory), the method comprising: 
upon receiving, at the network interface controller, packets associated with a communication flow ([0013] when PNIC receives incoming network traffic), assigning, at the network interface controller, the received packets ([0002] delivering packets from queues of PNIC to queues of VNIC ) (i) to a virtual port of the network interface controller having multiple queues ([0013] fig. 1 VNIC 116 connected to PNIC 146 virtual port 140, PNIC forwards packet to PNIC queues [0014] VNIC reads the hash, forwards the packets to VNIC queues [0015] VNIC 116 VNIC queues 220) and (ii) to one of the multiple queues in the virtual port based on parameters of the communication flow ([0013] fig. 1 VNIC 116 connected to PNIC 146 virtual port 140, PNIC receives incoming packets, compute hash using header attributes e.g. destination/source port, protocol, PNIC forwards packet to PNIC queues [0014] VNIC reads the hash, forwards the packets to VNIC queues), the one of the multiple queues being affinitized with a first core of the main processor ([0009] forward packets to VNIC queues, processed by respective CPUs,  [0013] separate CPUS may process each of the PNIC RSS queues [0017] same number of PNIC queues 220  and VNIC queues 250, number of VCPUs, directed mapping between PNIC queues to VNIC queues [0001] packets belonging to same connection, distributed to the same RSS queue); and 
while the first core is executing network processing operations related to the packets in the one of the multiple queues of the virtual port ([0009] forward packets to VNIC queues, processed by respective CPUs  [0013] separate CPUS may process each of the PNIC RSS queues).  

Mehta doesn’t specifically teach receiving, at the network interface controller, a command, from the main processor, to affinitize the one of the multiple queues with a second core of the main processor instead of the first core; and in response to the received command, modifying an entry in a table on the network interface controller to indicate that the one of the multiple queues is affinitized with the second core instead of the first core, thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port.


Griffin, however, teaches receiving, at the network interface controller, a command, from the main processor (col 22 lines 26-45 processor, couple, network, network configured to receive interrupt request from respective cores col 101 lines 19-27 processor, trigger, interrupt, sending write packets, PCIE fig 14 network interfaces 176); and 
in response to the received command (col 22 lines 26-45 processor, couple, network, network configured to receive interrupt request from respective cores col 101 lines 19-27 processor, trigger, interrupt, sending write packets, PCIE), modifying an entry in a table on the network interface controller to indicate that the one of the multiple queues is affinitized with the second core instead of the first core (col 106 lines 63-67 load balancer, dynamic flow affinity, less busy cores, operating element, queue of packets to be processed col 107 lines 25-35 new notifring, chosen, if the notifring become full, stored as part of the table 1022 col 107 lines 64-67 col 108 lines1-10 rebalancing, picking another operating elements or notifring, fullness table, select an eligible candidate, decision to load balance, counter, mode, notifring fullness state fig 14 network interfaces 176), 
thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port (col 107 lines 20-25 packet delivered to corresponding queue, new notifring may be chosen, lines 64-67 load balance, picking another operative elements, fullness state).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Mehta with the teachings of Griffin of processor sending interrupt to the network interface selecting new notifring or operative elements to rebalance the load based on the fullness state to improve efficiency and allow receiving, at the network interface controller, a command, from the main processor, and in response to the received command, modifying an entry in a table on the network interface controller to indicate that the one of the multiple queues is affinitized with the second core instead of the first core, thereby allowing the second core to execute additional network processing operations related to a remaining portion of the packets still in the one of the multiple queues of the virtual port to the method of Mehta as in the instant invention.

Mehta and Griffin, in combination, do not specifically teach command to affinitize the one of the multiple queues with a second core of the main processor instead of the first core.

Hsin, however, teaches command to affinitize the one of the multiple queues with a second core of the main processor instead of the first core ([0027] receive queues, core affinity, packet processing, dynamically adjusted [0039] fig. 3 reassign queues to core based on core parking status 304).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Mehta and Griffin with the teachings of Hsin of dynamically adjusting queue core affinity and reassigning queues to cores based on the core parking status to improve efficiency and allow command to affinitize the one of the multiple queues with a second core of the main processor instead of the first core to the method of Mehta and Griffin as in the instant invention.

As per claim 22, Mehta teaches wherein the virtual port of the network interface controller corresponds to a virtual machine or a hypervisor executing on the computing device (fig 1 VNIC 116 VM 120 Vir. Software 130).  

As per claim 23, Mehta teaches wherein assigning the packets to the one of the multiple queues includes: 
calculating, at the network interface controller, a hash value of one or more of a source IP address, a destination IP address, a source port, or a destination port associated with the packets (fig. 4 410 compute RSS hashes using header attribute of incoming packets [0013] header attributes e.g. destination/source port); and 
identifying the one of the multiple queues as one corresponding to at least a portion of the calculated hash value in the table contained in the network interface controller (fig 4 PNIC forwards packets to queues based on computed hash values 430).  

As per claim 24, Mehta teaches wherein assigning the packets to the virtual port includes: extracting a destination address from a header of the packets ([0001]computing a hash of incoming packet header attributes i.e. extracting attribute), the destination address identifies a virtual machine executing on the computing device ([0013] VM, VNIC, incoming network traffic, hash value, destination port); and 
identifying the virtual port corresponding to the extracted address and to the virtual machine ([0002] delivering packets, virtual network interface controller VNIC [0014] PNIC, computes, hash values, header attributes, received packets [0001]computing a hash of incoming packet header attributes fig 1 VM 120 VNIC 116 ([0013] VM, VNIC, incoming network traffic, hash value, destination port).  
Griffin teaches the remaining claim elements of destination MAC address (col 105 lines 8-14 MAC address, packet).


As per claim 25, Mehta teaches the virtual port corresponds to a virtual machine executing on the computing device (fig. 1 VNIC 116 VM 120); and 
the one of the multiple ports corresponds to an application executing in the virtual machine (fig 1 VNIC 116  API 112  [0035] virtual machine, guest OS, application).  

As per claim 26, Mehta teaches 
the virtual port corresponds to a virtual machine executing on the computing device (fig 1 VM 120 VNIC 116 Host 110); 
the one of the multiple ports corresponds to an application executing in the virtual machine ([0035] virtual computing instance, isolated from each other, user application running, fig 1 VM 120 API112 VNIC 116); and 
allowing the second core includes allowing the second core to executing instructions to enforce communications security, perform network virtualization, translate network addresses, or maintain a communication flow state to forward the remaining portion of the packets in the one of the multiple queues to the application executing in the virtual machine (col 74 lines 5-10 processing, network traffic, network cpu, flow affinity, reduce data cache miss, application cpu col 10 lines 35-45 security, compression, network packet processing col 106 lines 63-67 load balancer, dynamic flow affinity, less busy cores, operating element, queue of packets to be processed col 107 lines 25-35 new notifring, chosen, if the notifring become full, col 107 lines 64-67 col 108 lines1-10 rebalancing, picking another operating elements or notifring, fullness table, select an eligible candidate, decision to load balance, counter, mode, notifring fullness state fig 14 network interfaces 176).  




Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Griffin and further in view of Hsin, as applied to above claims, and further in view of Tsirkin et al. (US 2016/0006687 A1, hereafter Tsirkin).

As per claim 27, Mehta teaches the packets are a first set of packets having a first header containing a first address ([0001] incoming packet header attributes); and the method further includes: 
receiving, at the network interface controller, a second set of packets having a second header containing a second address ([0001] incoming packet header attributes [0002] received packets in the PNIC queues); and 
assigning, at the network interface controller, the received second set of packets to the virtual port of the network interface controller ([0002] delivering packets from queues of PNIC to queues of VNIC [0014] forwards the packets to VNIC queues based on hash values).  
	Griffin teaches remaining claim elements of packet containing MAC address (col 105 lines 8-11 MAC address, address in the packet).
	
Mehta, Griffin and Hsin, in combination, do not specifically teach assigning packets to the same virtual port based on the second MAC address is the same as the first MAC address.
Tsirkin, however, teaches assigning packets to the same virtual port based on the second MAC address is the same as the first MAC address ([0064] inbound packet, determine destination layer-2 network address [0067] determines, MAC address, inbound packet, matches, virtualized MAC address assigned to the virtual network interface [0069] ).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Griffin and Hsin with the teachings of Tsirkin of forwarding inbound packet to the same virtual network interface based on the same destination layer-2 network address to improve efficiency and allow assigning packets to the same virtual port based on the second MAC address is the same as the first MAC address to the  method of Mehta, Griffin and Hsin as in the instant invention.

As per claim 28, Mehta teaches the packets are a first set of packets having a first header containing a first address ([0001] incoming packet header attributes, packets belonging to the same connection, distributed to same queue); 
the virtual port is a first virtual port (fig 1 VNIC 116 virtual port 140); and 
the method further includes: 
receiving, at the network interface controller, a second set of packets having a second header containing a second address that is different than the first MAC address ([0001] incoming packet header attributes, packets belonging to the same connection, distributed to same queue i.e. different connection, different packet header attribute); and 
assigning, at the network interface controller, the received second set of packets to a virtual port of the network interface controller ([0002] delivering packets from queues of PNIC to queues of VNIC [0014] forwards the packets to VNIC queues based on hash values).  
  
Tsirkin, however, teaches assigning packets to a second virtual port based on the second MAC address is the being different than the first MAC address ([0064] inbound packet, determine destination layer-2 network address [0067] determines, MAC address, inbound packet, matches, virtualized MAC address assigned to the virtual network interface i.e. non-matching MAC address assigned to different virtual network interface [0069]).

As per claim 29, Mehta teaches the packets are a first set of packets having a first header containing a first address and a first destination address ([0001] incoming packet header attributes, packets belonging to the same connection, distributed to same queue [0013] destination/source port); 
the one of the multiple queues is a first queue ([0002] queues, virtual network interface controller); and 
the method further includes: 
receiving, at the network interface controller, a second set of packets having a second header containing a second address that is the same as the first address ([0001] incoming packet header attributes, packets belonging to the same connection, distributed to same queue i.e. different connection, different packet header attribute [0013] destination/source port); 
-4-Attorney Docket No. 400163-US-CNT assigning, at the network interface controller, the received second set of packets to the same virtual port of the network interface controller based on that the second address is the same as the first address ([0002] delivering packets from queues of PNIC to queues of VNIC [0014] forwards the packets to VNIC queues based on hash values); and 
assigning, at the network interface controller, the second set of packets to a second queue in the same virtual port, the second queue being different than the first queue ([0002] forwarding the packets, to VNIC queues, hash values [0014] packet, separately delivered to respective VNICs fig. 2 PNIC 146 VNIC 116 queue 220 [0016]).  
Griffin teaches remaining claim elements of packet header containing MAC address (col 105 lines 8-11 MAC address is the address in the packet).

Hsin teaches remaining claim elements of packet containing destination IP address ([0025] flow, packet, IP destination  address) and second destination IP address different than the first destination IP address ([0012] packets having the same source/destination address i.e. packets also having different destination address).

Tsirkin teaches remaining claim elements of second MAC address that is the same as the first MAC address but a second destination IP address different than the first destination IP address and assigning the received second set of packets to the same virtual port of the network interface controller based on that the second MAC address is the same as the first MAC address ([0064] inbound packet, determine destination layer-2 network address [0067] determines, MAC address, inbound packet, matches, virtualized MAC address assigned to the virtual network interface [0069]).


Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2017/0005931 A1, hereafter Mehta)  in view of Dalal et al. (US 2014/0198653 A1, Dalal) and further in view of Therien et al. (US 2017/0206118 A1, hereafter Therien).


As per claim 30, Mehta teaches the invention substantially as claimed including a computing device (fig 1 host server 110), comprising: 
a main processor having multiple cores configured to execute instructions independently ([0011] fig 1 one or more CPUs); 
a network interface controller operatively coupled to the main processor ([0011] fig 1 PNIC 146 CPUs), the network interface controller ([0011] fig 1 PNIC) having one or more virtual port (fig. 1 virtual port 140 [0013] VNIC 116 connected to a PNIC 146) each having one or more queues ([0015] fig 2 VNIC queues 220) configured to receive and temporarily store packets ([0016] VNIC, pulls packets, PNIC queues, writing the packets to VNIC queues), wherein each of the queues is affinitized with a core of the main processor ([0009] forward packets to VNIC queues, processed by respective CPUs,  [0013] separate CPUS may process each of the PNIC RSS queues [0017] same number of PNIC queues 220  and VNIC queues 250, number of VCPUs, directed mapping between PNIC queues to VNIC queues [0001] packets belonging to same connection, distributed to the same RSS queue); and 
a memory containing instructions executable by the main processor to cause the main processor to (fig 1 memory  CPUs [0003]): 
receive, at the main processor, a request from the network interface controller to perform network processing operations for packets in a queue of a virtual port of the network interface controller ([0013] when PNIC receives incoming network traffic, PNIC , forwards packet, PNIC queues [0014] VNIC, forwards the packets to VNIC queues, [0009] forward packets to VNIC queues, processed by respective CPUs  [0013] separate CPUS may process each of the PNIC RSS queues), the packets belonging to a single communication flow ([0013] hash value, based, source/destination port, protocol, packets belonging to the same connection are distributed to the same PNIC RSS queue [0014] map packets from PNIC queues to VNIC queue); 
perform the network processing operations at a first core to effect processing and transmission of the packets ([0009] forward packets to VNIC queues, processed by respective CPUs  [0013] separate CPUS may process each of the PNIC RSS queues).  

Mehta doesn’t specifically teach receive request from PNIC, in response to the request, while performing the network processing operations with the first core, determine whether the first core has a utilization level higher than a threshold; and in response to a determination that the utilization level of the first core is higher than the threshold, switch processing and transmission of a remaining portion of the packets from the first core to a second core of the main processor.  

Dalal, however, teaches receive request from PNIC ([0075] receive packet over network interface, packets, destined, host processor [0078] I/O device, receive data packet [0079] I/O device, include, NIC [0080] I/O device, redirect traffic, offload processor [0047] I/O device, trigger, host processor, interrupts, in response to incoming packets), in response to the request (0075] receive packet over network interface, packets, destined, host processor [0078] I/O device, receive data packet [0079] [0080] I/O device, redirect traffic, offload processor), while performing the network processing operations with the first core ([0114] fig. 4 session running, processed, current session 410 [0034] scheduler, traffic management output queues, output ports, offload processor cores, receive packet, execute).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Mehta with the teachings of Dalal of offloading received packet to the offload processors by the NIC and executing the packet using the respective processor core to improve efficiency and allow receiving the request for processing from PNIC, in response to the request, performing the network processing operations with the first core to the method of Mehta as in the instant invention.

Mehta and Dalal, in combination, do not specifically teach determine whether the first core has a utilization level higher than a threshold; and in response to a determination that the utilization level of the first core is higher than the threshold, switch processing and transmission of a remaining portion of the packets from the first core to a second core of the main processor.

Therien, however, teaches determine whether the first core has a utilization level higher than a threshold ([0060] fig. 3C processor/core utilization >= utilization threshold percent 324 yes ); and in response to a determination that the utilization level of the first core is higher than the threshold (fig. 3C un-affinitize any previously affinitized thread 328), switch processing and transmission of a remaining portion of the packets from the first core to a second core of the main processor ([0038] migrate thread, from a first core to a second core, when the performance characteristics of the second processor core  make the second processing core better suited to achieve a desire efficiency fig 3C 328-320-affinitize thread to core [0081] ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Mehta and Dalal with the teachings of Therien of migrating the workload/thread to better suited core upon un-affinitizing threads based on utilization exceeding the threshold to improve efficiency and allow determine whether the first core has a utilization level higher than a threshold; and in response to a determination that the utilization level of the first core is higher than the threshold, switch processing and transmission of a remaining portion of the packets from the first core to a second core of the main processor to the method of Mehta and Dalal as in the instant invention.

As per claim 31, Dalal  teaches wherein the request includes a hardware interrupt from the network interface controller to the main processor ([0047] I/O device, trigger, host processor, interrupts, in response to incoming packets).  

As per claim 32, Mehta teaches the request includes a hardware interrupt from the network interface controller to the main processor ([0001] PNIC, distributing, packets, across CPUs i.e. interrupt); and 
to perform the network processing operations includes to schedule a remote procedure call on the first core ([0001] packets, distributed, queue, processing by a particular CPU) and to cause the first core to execute the scheduled remote procedure call ([0001] packets, distributed, queue, processing by a particular CPU).  
Dalal teaches remaining claim elements of network processing operations to enforce communications security, to perform network virtualization, to translate network addresses, or to maintain a communication flow state ([0003] managing network packet flow processing [0040] packet level services, security and analytics [0020] I/O virtualization).

As per claim 33, Mehta teaches wherein the instructions are executable by the main processor to cause the main processor to: 
receive, at the main processor, another request from the network interface controller to perform additional network processing operations for the remaining portion of the packets in the queue of the virtual port of the network interface controller ([0001] received packets, belonging to same connections, distributed to same queue, processing by a particular cpu i.e. different connection/request/queue/CPU [0015] fig. 2, PNIC 146, VNIC 116, queues 220); and 
in response to receiving the another request, perform the network processing operations at the second core to effect processing and transmission of the remaining portion of the packets to the application executing in the virtual machine hosted on the computing device ([0001] received packets, belonging to same connections, distributed to same queue, processing by a particular cpu i.e. different connection/request/ queue/CPU [0015] fig. 2, PNIC 146, VNIC 116, queues 220, fig1 VM 120 VNIC 116 CPU).  

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Dalal and further in view of Therien, as applied to above claims, and further in view of Emaru (US 2015/0281346 A1).


As per claim 34, Therien teaches the threshold is a first threshold ([0034] core, operating, threshold); and 
the instructions are executable by the main processor to cause the main processor to: 
in response to another determination that the utilization level of the first core is not higher than the first threshold ([0043] calculate the utilization level of each processor core [0060] fig. 3C determine whether the utilization is greater that a threshold - No 324), 
switch processing and transmission of the remaining portion of the packets to a third core -6-Attorney Docket No. 400163-US-CNT having a utilization level higher than the second threshold but lower than the first threshold ([0081] determine whether to migrate a candidate thread, candidate cores).  
Mehta, Dalal and Therein, in combination, do not specifically teach determine whether the utilization level of the first core is lower than a second threshold when performing the network processing operations to effect processing and transmission of the packets, the second threshold being lower than the first threshold; and in response to another determination that the utilization level of the first core is lower than the second threshold.

Emaru, however, teaches determine whether the utilization level of the first core is lower than a second threshold when performing the network processing operations to effect processing and transmission of the packets ([0056] resource utilization, falls below the bottom threshold), the second threshold being lower than the first threshold (fig 5 upper threshold, bottom threshold ); and 
in response to another determination that the utilization level of the first core is lower than the second threshold ([0056] resource utilization, falls below the bottom threshold, private cloud),  switch processing ([0056] application executed on the public clouds).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Mehta, Dalal and Therein with the teachings of Emaru of migrating the application to the public cloud if the utilization level is below the bottom threshold to improve efficiency and allow determine whether the utilization level of the first core is lower than a second threshold when performing the network processing operations to effect processing and transmission of the packets, the second threshold being lower than the first threshold; and in response to another determination that the utilization level of the first core is lower than the second threshold, switch processing to another core to the method of Mehta, Dalal and Therein as in the instant invention.

As per claim 35, Therein teaches the threshold is a first threshold (([0034] core, operating, threshold); and 
the instructions are executable by the main processor to cause the main processor to: 
in response to another determination that the utilization level of the first core is higher than the threshold ([0060] fig 3c utilization is greater than a threshold-yes 324), and 
perform additional network processing operations at the third core to effect processing and transmission of the remaining portion of the packets to the application executing in the virtual machine hosted on the computing device ([0023] threads, application, cores [0032] whether to migrate a thread to or from identified core).  

Emaru teaches remaining claim elements of determine whether the utilization level of the first core is lower than a second threshold when performing the network processing operations to effect processing and transmission of the packets (([0056] resource utilization, falls below the bottom threshold), the second threshold being lower than the first threshold (fig 5 upper threshold, bottom threshold ); and 
in response to another determination that the utilization level of the first core is lower than the second threshold ([0056] resource utilization, falls below the bottom threshold, private cloud),  switch processing ([0056] application executed on the public clouds).



Claims 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Dalal and further in view of Therien and further in view of Emaru, as applied to above claims. 

As per claim 36, Mehta teaches the invention substantially as claimed including a method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores ([0001] distributing traffic across CPUs for processing fig 1 host 110 CPUs NIC 146), the network interface controller having one or more virtual port individually having one or more queues configured to receive and temporarily store packets (fig 1 PNIC 146 virtual port 140 VNIC 116 fig. 2 PNIC 146 VNIC 116 queues 220), wherein the method comprising: 
receiving, at the main processor, a request from the network interface controller to perform network processing operations at a first core of the main processor for packets assigned by the network interface controller to a queue of a virtual port of the network interface controller ([0013] PNIC receives incoming network traffic, separate CPU process each PNIC queues [0015] forward packets to VNIC queues fig 4 430-440); 
perform the network processing operations with the first core to effect processing and transmission of the packets ([0001] incoming network traffic, packets, same connection, distributed to same queue, processing by a particular CPU).
Mehta doesn’t specifically teach receiving a request, in response to receiving the request, performing the processing and -7-Attorney Docket No. 400163-US-CNTdetermining whether the first core has a utilization level lower than a threshold when performing the network processing operations to effect processing and transmission of the packets; and in response to a determination that the first core has a utilization level lower than the threshold, switch processing and transmission of a remaining portion of the packets in the queue from the first core to a second core of the main processor.  
Dalal, however, teaches receive request from PNIC ([0075] receive packet over network interface, packets, destined, host processor [0078] I/O device, receive data packet [0079] I/O device, include, NIC [0080] I/O device, redirect traffic, offload processor [0047] I/O device, trigger, host processor, interrupts, in response to incoming packets), in response to the request (0075] receive packet over network interface, packets, destined, host processor [0078] I/O device, receive data packet [0079] [0080] I/O device, redirect traffic, offload processor), while performing the network processing operations with the first core ([0114] fig. 4 session running, processed, current session 410 [0034] scheduler, traffic management output queues, output ports, offload processor cores, receive packet, execute).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Mehta with the teachings of Dalal of offloading received packet to the offload processors by the NIC and executing the packet using the respective processor core to improve efficiency and allow receiving the request for processing from PNIC, in response to the request, performing the network processing operations with the first core to the method of Mehta as in the instant invention.
Mehta and Dalal, in combination, do not specifically teach determining whether the first core has a utilization level lower than a threshold when performing the network processing operations to effect processing and transmission of the packets; and in response to a determination that the first core has a utilization level lower than the threshold, switch processing and transmission of a remaining portion of the packets in the queue from the first core to a second core of the main processor.
  Therein, however teaches determining whether the first core has a utilization level lower than a threshold when performing the network processing operations to effect processing and transmission of the packets (fig 3C utilization >= threshold-No 324); and 
a determination that the first core has a utilization level lower than the threshold (fig 3C utilization >= threshold-No 324), switch processing and transmission of a remaining portion of the packets in the queue from the first core to a second core of the main processor ([0081] determine whether to migrate a candidate thread to/from a candidate of cores).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Mehta and Dalal with the teachings of Therien of migrating the workload/thread to better suited core based on utilization threshold to improve efficiency and allow determine whether the first core has a utilization level lower than a threshold; and in response to a determination that the utilization level of the first core, switch processing and transmission of a remaining portion of the packets from the first core to a second core of the main processor to the method of Mehta and Dalal as in the instant invention.
Mehta, Dalal and Therein, in combination, do not specifically teach in response to a determination that the first core has a utilization level lower than the threshold, switch processing.
Emaru, however, teaches in response to a determination that the first core has a utilization level lower than the threshold ([0056] resource utilization falls below the bottom threshold), switch processing ([0056] applications executed on the public cloud).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Mehta, Dalal and Therien with the teachings of Emaru of migrating the workload to public cloud if the utilization level is below the bottom threshold to improve efficiency and allow in response to a determination that the first core has a utilization level lower than the threshold, switch processing to another core to the method of Mehta, Dalal and Therein as in the instant invention.


As per claim 37, Therein teaches in response to the determination that the utilization level of the first core is lower than the threshold (fig 3C utilization >= threshold-No 324), selecting the second core for performing additional network processing operations for the remaining portion of the packets in the queue ([0081] determine whether to migrate a candidate thread to/from a candidate of cores).
Emaru teaches remaining claim elements of selecting based on current utilization level of the second core being higher than the threshold but lower than another threshold ([0056] if the resource utilization falls below the bottom threshold, application executed on the public cloud).

As per claim 38, Mehta teaches receiving, at the main processor, another request from the network interface controller to perform additional network processing operations at the second core of the main processor for another portion of the packets in the queue of the virtual port of the network interface controller ([0001] PNIC, distributing, packets, across CPUs [0013] PNIC receives incoming network traffic, separate CPU process each PNIC queues [0015] forward packets to VNIC queues fig 4 430-440); and 
in response to receiving the another request, performing the additional network processing operations at the second core to effect processing and transmission of the another portion of the packets to the application executing in the virtual machine hosted on the computing device ([0013] PNIC receives incoming network traffic, separate CPU process each PNIC queues fig 1 host 110 VM 120 API 112 [0035] virtual computing instance, user application).  

As per claim 39, Therein teaches the threshold is a first threshold ([0034] core, operating, threshold); and the method further includes: 
in response to another determination that the utilization level of the first core is higher than the first threshold ([0043] calculate the utilization level of each processor core [0060] fig. 3C determine whether the utilization is greater than a threshold - yes 324), switching processing of the remaining portion of the packets from the first core to a third core having a utilization level lower than the second threshold ([0081] determine whether to migrate a candidate thread, candidate cores [0034] moving threads between cores to prevent a core from operating above a threshold). 

Emaru teaches remaining claim elements of determining whether the utilization level of the first core is lower than a second threshold when performing the network processing -8-Attorney Docket No. 400163-US-CNT operations to effect processing and transmission of the packets ([0056] resource utilization, falls below the bottom threshold), the second threshold being lower than the first threshold (fig 5 upper threshold, bottom threshold ); and in response to a further determination that the utilization level of the first core is not lower than the second threshold (fig 8 exceed threshold-yes 8030), switching processing (fig. 8 create migration plan 8050 [0003] migrate to another cloud ).


As per claim 40, Therein teaches the threshold is a first threshold ([0034] core, operating, threshold);  and the method further includes: 
in response to another determination that the utilization level of the first core is higher than the first threshold (fig. 3C utilization >=threshold : yes 324), 
continuing processing and transmission of the remaining portion of the packets using the first core (fig 3C 324-yes, 325, 326 continue processing without migration).
Emaru teaches remaining claim elements of determining whether the utilization level of the first core is lower than a second threshold when performing the network processing operations to effect processing and transmission of the packets ([0056] resource utilization, falls below the bottom threshold), the second threshold being lower than the first threshold (fig 5 upper threshold, bottom threshold );  and 
in response to a further determination that the utilization level of the first core is lower than the second threshold (([0056] resource utilization, falls below the bottom threshold).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Chen; Wen-Tzer T. (US-20150058842-A1) teaches sharing resources allocated to an entitled virtual machine.
GOPALAN; YADHU (US-20090031317-A1)  teaches scheduling threads in multi-core systems.
	Jain; Jayant (US-20150263968-A1) teaches snooping forwarded packets by a virtual machine.
	Thakkar; Sachin (US-20160057014-A1) teaches enabling virtual machines access to switches configured by different management entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195